FILED
                            NOT FOR PUBLICATION                                FEB 2 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LYRALISA LAVENA STEVENS,                          No. 13-16953

               Plaintiff - Appellant,             D.C. No. 2:12-cv-00239-GEB-
                                                  KJN
  v.

VIMAL SINGH; et al.,                              MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                            Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Lyralisa Lavena Stevens, a California state prisoner, appeals pro se from the

district court’s judgment dismissing her 42 U.S.C. § 1983 action alleging

violations of the Eighth Amendment, the California constitution, and California

law based on prison officials’ failure to approve Stevens’s request for sex-

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reassignment surgery. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo, Mpoyo v. Litton Electro-Optical Sys., 430 F.3d 985, 987 (9th Cir. 2005),

and we affirm.

      The district court properly dismissed the action as barred by the doctrine of

res judicata because the parties or their privies already litigated Stevens’s claims in

California state court. See Gonzales v. Cal. Dep’t of Corr., 739 F.3d 1226, 1231

(9th Cir. 2014) (reasoned denials of California habeas petitions have claim-

preclusive effect); Kay v. City of Rancho Palos Verdes, 504 F.3d 803, 808 (9th Cir.

2007) (setting forth elements of res judicata under California law).

      We reject as unpersuasive Stevens’s contention that she is entitled to

compensation under various state regulations, and her contention that the district

court’s rulings established that her claims were meritorious.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Defendants’ motion to strike portions of the reply brief, filed on April 11,

2014, is granted. See Kirshner v. Uniden Corp. of Am., 842 F.2d 1074, 1077 (9th

Cir. 1988). All other pending motions and requests are denied.

      AFFIRMED.


                                           2                                      13-16953